AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

                                                                                                                 SEP IO 2019
                                      UNITED STATES DISTRICT Co                                                                              :1
                                                                                                                                             ,,'

                                           SOUTHERN DISTRICT OF CALIFORNIA                         ,      CLERK US DISlRIC! COURT      I
                                                                                                       SOUTHERN DIST~ OF CALIFOf·lNI/\ .
                                                                                                       BY                      DEPUTY I
              UNITED STATES OF AMERICA                               JUDGMENT IN AC                         IT.,-c;,tl'J               , "' .I
                                 V.                                  (For Offenses Committed On or After November I, 1987)
           JARED AMADO GARCIA-GARCIA (I)
                                                                        Case Number:        3:19-CR-02567-AJB

                                                                     Jason T. Conforti
                                                                     Defendant's Attorney
USM Number

• -
THE DEFENDANT:
lZl pleaded guilty to count(s)          One of the Information

 D     was found guilty on count(s)
       after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title and Section/ Nature of Offense                                                                                       Count
 18: 1546 - Fraud and Misuse Of Visas, Permits, and Other Entry Documents (Felony)                                           I




    The defendant is sentenced as provided in pages 2 through     _ __:2:..__ _ of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
 D     The defendant has been found not guilty on count(s)

 D     Count(s)
                  --------------- is                                       dismissed on the motion of the United States.

 [ZI   Assessment: $100.00 - Remitted


 •     JVTA Assessment*: $

        *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
 IZI   Fine waived             •      Forfeiture pursuant to order filed                                          , included herein.
        IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
 judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
 any material change in the defendant's economic circumstances.




                                                                        ON. ANTHONY J. BATTA, LIA
                                                                      UNITED STATES DISTRICT JUDGE
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                JARED AMADO GARCIA-GARCIA (1)                                            Judgment - Page 2 of 2
CASE NUMBER:              3: 19-CR-02567-AJB

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 Time served




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant must surrender to the United States Marshal for this district:
       •     at _ _ _ _ _ _ _ _ _ A.M.                         on
       •     as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •     on or before
       •     as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                        RETURN
 I have executed this judgment as follows:

        Defendant delivered on                                           to _ _ _ _ _ _ _ _ _ _ _ _ _ __

 at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                    UNITED STATES MARSHAL



                                      By                    DEPUTY UNITED STATES MARSHAL




                                                                                                    3:19-CR-02567-AJB
